Citation Nr: 1421947	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran appeared and testified at a personal hearing in June 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue(s) of entitlement to an increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 1974, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, seeking service connection for shrapnel wound to the right arm, a right eye laceration, hemorrhoids, and hypertension.  The formal claim did not include a claim for any psychiatric symptoms/diagnoses.

2.  On February 9, 2010, the Hartford, Connecticut RO received the Veteran's claim of entitlement to service connection for PTSD.

3.  In an August 2010 rating decision, the Veteran was granted entitlement to service connection for PTSD, effective February 9, 2010.  He appealed the effective date assigned for this grant.

4.  A review of the claims file and virtual records reveals that there was no formal claim, informal claim, or written intent to file a claim for service connection for a psychiatric disorder, to include PTSD, prior to February 9, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to February 9, 2010, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board begins by noting that as service connection for PTSD was awarded and assigned an initial rating and effective during the appeal, the notice requirements of 38 U.S.C.A. §  5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the claimant.  VA obtained VA treatment records from 2006, as noted by the Veteran, in connection with the claim for an earlier effective date.  Additional development was carried out after the claim of entitlement to an earlier effective date; however, it pertained to the Veteran's claims for increased rating for PTSD and entitlement to TDIU.  Specifically, oftentimes with earlier-effective-date claims, the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  VA also did not provide the Veteran with an examination in connection with the earlier-effective-date claim (VA provided the Veteran with an examination in connection with other claims).  This issue would not warrant an examination as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4)(A)-(C). 

VA did substantial development in connection with the Veteran's claim for entitlement to service connection for PTSD (VCAA letter, obtained evidence to substantiate the Veteran's in-service stressor, and obtained VA treatment records).  

At the June 2012 Board hearing, the Veteran testified that he reported he filed earlier claims of entitlement to service connection in June and July 2006.  He has also alluded to filing claims for PTSD in the 1970s.  The Board has thoroughly reviewed his claims file and virtual records with this testimony in mind.

At the June 2012 hearing, the undersigned notified the Veteran of the elements needed to establish entitlement his claims, as well as the types of evidence that would contain pertinent findings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran provided a lot of details regarding how his psychiatric disorder affected his life, but he had difficulty focusing his answers to the questions that were asked.  Both the undersigned and the Veteran's representative attempted to direct his testimony to the pertinent facts needed to help with his claim, but the Veteran struggled to provide testimony that related to his claims and to answer questions directly and precisely.

In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  The Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  Hence, the case is ready for adjudication.

Laws and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18  1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection. 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.  (Emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.")  In other words, case law  and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.

Establishing entitlement to service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran provided an informal claim of entitlement to service connection for PTSD in February 2010.  This informal claim was received by the Hartford, Connecticut RO on February 9, 2010.  The claims file contained a former formal VA 21-526 claim from September 1974.  The September 1974 claim was for several service connection claims, but did not include a claim of entitlement to service connection for a psychiatric disorder/symptoms.

In August 2010, the Veteran was granted entitlement to service connection for PTSD, and assigned an effective date of February 9, 2010 (the date the RO received his informal claim).

In February 2011, the Veteran's representative provided a notice of disagreement on the "issue of an earlier effective date regarding his service connection" for PTSD.  Attached to the notice of disagreement is a copy of a July 2006 VA treatment record where a VA psychiatrist noted that the Veteran "may be searching for PTSD-related service-connection but does not appear to this treater to be solely motivated by secondary gain, as he does have PTSD symptoms that are disruptive to him on a daily basis and appeared to present a genuine account of trauma and its global effects on his life."

Also, in February 2011, the Veteran submitted a claim of entitlement to an increased rating for PTSD.  Subsequently, the RO obtained VA treatment records from 2006.  Although it is unclear if they were obtained in conjunction with the earlier effective date claim or the increased rating claim.

In June 2012, the Veteran testified during a Board hearing regarding his earlier effective date claim, as well as his increased rating PTSD claim and a claim of TDIU.  The Veteran testified that he was initially diagnosed with PTSD in the 1970s, and that he had psychiatric treatment on and off from the 1970s to the current time.  He testified that in 2005, he was evaluated for PTSD and he attended group therapy.  He stated that "the one in 2005, [he] thought it was all over, but they didn't give [him] information on how [he] would go about applying.  [He] thought it was a done deal if [he] were shown and the psychiatrist reports come out."  The Veteran provided a lot of details regarding how his psychiatric disorder affected his life, but he had difficulty focusing his answers to the questions that were asked. 

Here, the Veteran argues that he is entitled to an earlier effective date for the grant of entitlement to PTSD because he was initially diagnosed with PTSD in the 1970s, and he was given a diagnosis of PTSD and provided with PTSD treatment and counseling in 2005.  The Veteran's representative provided a July 2006 VA treatment record which showed that a VA psychiatrist felt that the Veteran was likely seeking service connection for PTSD both for "secondary gain" and because his PTSD symptoms were legitimately interfering with his life.

There is no evidence in the claims file or in virtual records that the Veteran ever filed a claim of entitlement to service connection for PTSD prior to February 9, 2010.  The Veteran and his representative are seemingly arguing that his VA treatment should be considered informal claims for PTSD.  As noted above, however, the Federal Circuit has found that a medical report would only be considered an informal claim when such report related to treatment of a disability for which service connection had already been established.   Although VA must give a sympathetic reading to all potential claims, the Federal Circuit stood firm in holding that a VA treatment record cannot constitute an informal claim for service connection.  The holding in MacPhee applies to the facts in this case.  Thus, entitlement to an effective date going back prior to February 2010 is not warranted based upon the application of the facts to the law.  

For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than February 9, 2010, for the award of service connection for PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than February 9, 2010, for the grant of entitlement to service connection for PTSD, is denied.


REMAND

Following the August 2010 rating decision grant of entitlement to service connection for PTSD, the Veteran's representative submitted a notice of disagreement with the effective date assigned in a February 2011 letter.  Additionally, in February 2011, the Veteran noted his desire for an increased rating for PTSD.  

In May 2011, the RO provided a Statement of the Case which addressed the Veteran's earlier effective date claim only.  He filed a substantive appeal in June 2011.  

In August 2011, the Veteran noted that he wished to file claims of entitlement to TDIU and for an increased rating for PTSD.

In August 2011, the RO contacted the Veteran's representative for clarification on the Veteran's submitted forms.  The representative noted that the Veteran was claiming an increase for PTSD and entitlement to TDIU.

During the June 2012 Board hearing, the Veteran's representative argued that although the RO only certified the issue of an earlier effective date as on appeal, they had intended to appeal for an increased rating for PTSD and entitlement to TDIU.  The Board took testimony on all three matters.

Here, the Board finds that the February 2011 correspondence from the veteran that he wished to have an increased rating for his PTSD was a notice of disagreement with the initially assigned 50 percent rating for PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  In connection with his PTSD service connection claim the Veteran had reported he was frequently unemployed and underemployed.  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case and to provide the veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  As such, on remand, the Veteran should be provided with a Statement of the Case which addresses his increased rating and TDIU claims, and afforded the opportunity to appeal any adverse decisions.

Accordingly, the case is REMANDED for the following action:

Issue an appropriate statement of the case addressing the issues of entitlement to an initial increased rating for PTSD and entitlement to TDIU.  The Veteran should be advised of the need to file a timely substantive appeal if the he desires to complete an appeal as to the issue.  If a timely substantive appeal is received, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


